Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Paul Kravetz on January 10, 2022.

The application has been amended as follows: 
In the Claims filed on 9/21/2021:
Claim 1, line 11, replace “when first panel” by –when the first panel--.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 2020/0326119 to Lee et al discloses a refrigerator comprising: a main body 12; a first door 101 arranged to open or close an upper front side of the main body, and including: a first door body including a first upper cap 130 and a first lower cap 136, a first panel 110, coupleable to a front side of the first door body, having an upper trim 161 at an upper portion of the first panel, and a first fixer 171, wherein the first panel 
US 2016/0341468 to Joo et al discloses a refrigerator comprising: a main body; a first door arranged to open or close an upper front side of the main body, and including: a first door body 320 including a first upper cap 330 and a first lower cap 340, a first panel 310, coupleable to a front side of the first door body, having an upper trim 315 at an upper portion of the first panel, and a first fixer 350.
US 2008/0042537 to Kim et al discloses a refrigerator comprising: a main body 1; a first door 3 arranged to open or close an upper front side of the main body, and including: a first door body 3D including a first upper cap 14 and a first lower cap 16, a first panel 18, coupleable to a front side of the first door body, having an upper trim 315 at an upper portion of the first panel, and a first fixer.
US 2007/0188059 to Davis et al discloses a refrigerator comprising: a main body; a door arranged to open or close a front side of the main body, and including a door body 72 including a lower cap 100, a first panel 65, coupleable to a front side of the door body having a lower trim 143.
The prior art of record fails to teach or fairly suggest, in combination with all the elements recited in each of the independent claims 1 and 17, wherein the second panel, the second upper cap, the second lower cap, and the second fixer are configured so that the second panel is positionable at an incline to a standing position of the second panel with an upper portion of the second panel in contact with the second upper cap and, when the second panel is positioned at the incline to the standing position of the second panel with the upper portion of the second panel in contact with the second upper cap, the second panel is rotatable to the standing position of the second panel, and, when the second panel is in the standing position of the second 18panel, the second fixer is insertable upwards from below the second lower cap into the lower trim, to thereby couple the second panel to the front side of the second door body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements pf applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











HVT
January 10, 2022




/HANH V TRAN/Primary Examiner, Art Unit 3637